Citation Nr: 0207996	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of residuals of a fracture of the right 
(major) shoulder, currently rated as 20 percent disabling.  

2.  Evaluation of residuals of a fracture of the distal right 
leg with 1/2 inch shortening, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in January 2001, 
when it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).  

At the time of the January 2001 Board Remand, the case 
included the issue of entitlement to service connection for a 
low back disorder.  Following the development requested by 
the Board, the RO found that the evidence supported that 
claim and granted service connection.  The veteran has not 
disagreed with any aspect of that grant; therefore, the issue 
is no longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals of a fracture of the right (major) shoulder 
are manifested by complaints of pain, weakness, stiffness, 
swelling, instability, giving way, locking, fatigability and 
lack of endurance, with weather related flare-ups and 
objective evidence of painful motion, instability, weakness, 
abnormal movement and guarding of movement.  Right shoulder 
motion was: forward flexion of 156 degrees; abduction to 121 
degrees; external rotation of 74 degrees and internal 
rotation of 71 degrees.  

3.  The right (major) shoulder does not have ankylosis or 
analogous limitation of motion.  There is no loss of the head 
of the humerus (flail shoulder), nonunion of the humerus 
(false flail joint), or fibrous union of the humerus.  There 
is no recurrent dislocation of the humerus at scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements.  There is no malunion with an approximately marked 
level of deformity.  

4.  The residuals of a fracture of the distal right leg with 
1/2 inch shortening are manifested by complaints of pain, 
weakness, stiffness, swelling, instability, giving way, 
locking, fatigability and lack of endurance and flare-ups 
with weather.  Objectively, the range of right ankle motion 
was 17 degrees dorsiflexion and 42 degrees plantar flexion; 
there was a tender 3 centimeter scar above the ankle on the 
medial aspect with slight bone irregularity; and a shortening 
of 3.0 centimeters.  There was no ankylosis or non-union and 
the malunion was not associated with more than slight ankle 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right (major) shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.7 and Code 5202 
(2001).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the distal right leg with 1/2 inch 
shortening have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 4.7 
and Code 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  
Particularly, a March 2002 letter notified the veteran of the 
evidence required to support his claim.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for a higher 
evaluation is complete.  The rating decision, statement of 
the case, and supplemental statement of the case, and March 
2002 letter notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder and VA records have been obtained.  Social Security 
Administration (SSA) medical records have been obtained.  The 
most recent record is dated in 1991, much more than a year 
before the present claim was filed.  Further, the SSA records 
primarily deal with back and knee disorders, not at issue 
here.  There are some comments which could be relevant if 
they were current, such as Doctor McCoy's October 1990 
notation that right lower extremity strength was 4/5 and 
Doctor Langford's September 1990 notation that there was no 
ankle disability.  However, thorough review discloses that 
there is nothing in the medical records from SSA which would 
support the veteran's current claim.

The veteran has been examined by VA and a medical opinion 
rendered.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative have asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Residuals of a fracture of the right (major) shoulder  
Background  The service medical records reveal that the 
veteran was injured in Vietnam when his vehicle struck a 
mine.  In his right shoulder, he sustained a fracture of the 
humeral neck and greater tuberosity, as well as an avulsion 
of the rotator cuff.  He was treated with closed reduction 
and the upper extremity was put in a splint.  X-rays 
disclosed an infected fracture of the humeral head with 
fracture dislocation of the greater tuberosity.  He was 
treated with antibiotics and cast immobilization.  The final 
diagnoses for the right shoulder were: fracture closed, 
humeral neck, right; fracture, closed, greater tuberosity and 
rotator cuff, with avulsion, humerus, right; and ankylosis, 
fibrous, shoulder, right moderate.  

The veteran was examined by VA in December 1970.  Right 
shoulder motion was restricted to 90 degrees forward 
elevation, 110 degrees abduction, 10 degrees backward 
extension, 20 degrees external rotation and 80 degrees 
internal rotation.  The extremes of movement produced pain.  
Passive and active motion had the same ranges and the pain 
was in the shoulder proper.  There was weakness, especially 
on abduction against resistance.  The right shoulder was a 1/4 
inch smaller than the left.  X-rays disclosed a healed 
fracture of the surgical neck of the humerus in good position 
and alignment.  There was also a healed fracture of the 
greater trochanter of the greater tubercle of the humerus.  
The diagnosis was fracture, right shoulder, healed with 
limitation of motion and weakness.  

A January 1971 rating decision granted service connection for 
residuals, fracture, right shoulder, with limitation of 
motion and weakness, rated as 20 percent disabling under Code 
5202.  This evaluation has been in effect for more than 20 
years and is protected by law.  38 U.S.C.A. § 110 (West 
1991).  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Here, the Board has 
considered the various criteria for rating a shoulder 
disability.  

Ankylosis of the scapulohumeral articulation in an 
unfavorable position, such that abduction is limited to 25° 
from side will be rated as 50 percent disabling for the major 
arm.  Ankylosis of the joint in an intermediate position 
between favorable and unfavorable will be rated as 40 percent 
disabling for the major arm.  Ankylosis of the joint in a 
favorable position, with abduction to 60°, and the ability to 
reach mouth and head will be rated as 30 percent disabling 
for the major arm.  38 C.F.R. Part 4, Code 5200 (2001).  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm.  Limitation 
of motion of the arm to midway between side and shoulder 
level will be rated as 30 percent disabling for the major 
arm.  Limitation of motion of the arm at shoulder level will 
be rated as 20 percent disabling for the major or minor arm.  
38 C.F.R. Part 4, Code 5201 (2001).  

Impairment of the humerus, with loss of the head of the 
humerus (flail shoulder) will be rated as 80 percent 
disabling for the major upper extremity.  A nonunion of the 
humerus (false flail joint) will be rated as 60 percent 
disabling for the major upper extremity.  Fibrous union of 
the humerus will be rated as 50 percent disabling for the 
major upper extremity.  Recurrent dislocation of the humerus 
at scapulohumeral joint, with frequent episodes and guarding 
of all arm movements will be rated as 30 percent disabling 
for the major upper extremity.  Where there are infrequent 
episodes of recurrent dislocation of the humerus at 
scapulohumeral joint, and guarding of movement only at 
shoulder level, the disability rating will be 20 percent for 
either upper extremity.  Malunion of the humerus, with marked 
deformity will be rated as 30 percent disabling for the major 
upper extremity.  Malunion of the humerus with moderate 
deformity will be rated as 20 percent disabling for either 
upper extremity.  38 C.F.R. Part 4, Code 5202 (2001).  

Current Claim  In March 1997, the veteran's claim for an 
increased rating was received.  There is no competent 
evidence of increased disability in the year before the claim 
was received.  38 U.S.C.A. § 5110(b)(2) (West 1991).  

The veteran was given a VA examination in May 1997.  There 
was an irregularity on rotary motion of the right shoulder 
which was very painful.  Right shoulder motion was: flexion 
of 136 degrees; internal rotation of 42 degrees; external 
rotation of 39 degrees and abduction to 89 degrees.  X-rays 
disclosed an old healed fracture of the neck of the right 
humerus and no other abnormality.  The diagnosis was post-
traumatic arthritis of the right shoulder.  

The findings on the May 1997 VA examination do not provide 
evidence of ankylosis ratable under Code 5200.  Moreover, the 
examination report does not describe a limitation of motion 
which would approximate or be analogous to ankylosis.  
38 C.F.R. §§ 4.7, 4.20 (2001).  

Abduction was approximately to shoulder level, which would 
warrant the current 20 percent rating under Code 5201; but, 
it does not approximate a restriction to midway between side 
and shoulder required for a higher rating under Code 5201.  
38 C.F.R. § 4.7 (2001).   

Turning to the current rating under Code 5202, there is no 
evidence of loss of the head of the humerus (flail shoulder), 
nonunion of the humerus (false flail joint), or fibrous union 
of the humerus.  There is no recurrent dislocation of the 
humerus at scapulohumeral joint, with frequent episodes and 
guarding of all arm movements as required for a 30 percent 
rating based on dislocation.  While there may be some 
guarding of movement, that would be within the criteria for 
the current 20 percent rating.  Further, the evidence shows 
that the fracture residuals do not approximate the level of 
disability associated with a malunion of the humerus, with 
marked deformity, as required for a 30 percent rating based 
on deformity.  The deformity and related restrictions of 
movement do not exceed the manifestations which would be 
analogous to a moderate deformity, for which the rating code 
provides the current 20 percent rating.  38 C.F.R. Part 4, 
§ 4.7, Code 5202 (2001).  

The veteran was examined again by VA in September 1999.  He 
claimed pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, locking fatigability and 
lack of endurance.  He reported using a transcutaneous 
electric nerve stimulator as well as having injections for 
pain.  The examiner noted that the veteran was right handed.  
Motion stopped when pain began.  It was not possible to 
estimate flare-ups as an additional loss of motion.   Right 
shoulder motion was: forward flexion of 92 degrees; abduction 
to 86 degrees; external rotation of 42 degrees and internal 
rotation of 44 degrees.  The diagnosis was post fracture 
degenerative joint disease of the right shoulder.  The doctor 
noted that there was pain, weakened movement, excess 
fatigability and incoordination in the shoulder.  The doctor 
was sure that there would be additional range of motion lost 
with pain on use and during flare-ups, weakened movement, 
excess fatigability and incoordination.  Pain significantly 
limited functional ability during flare ups and when the 
right shoulder was used repeatedly.  

The report of the September 1999 VA examination shows that 
the examiner considered the factors limiting motion under 
38 C.F.R. §§ 4.40, 4.45 (2001) in accordance with the holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the findings, particularly the range of motion, were 
essentially similar to those on the previous examination and 
did not approximate any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7 (2001).  

At his February 2000 RO hearing, the veteran testified that 
he had shoulder problems.  However, he did not describe any 
manifestations which would meet any applicable criteria for a 
higher rating.  

X-rays studies of the right shoulder, in February 2001, 
revealed an old healed fracture of the neck of the humerus 
and showed no other abnormality.  Magnetic resonance imaging 
of the shoulder, in March 2001, was interpreted as being 
negative.  No rotator cuff tear was seen.  There was 
acromioclavicular joint osteophyte formation.  The glenoid 
labrum appeared intact.  No soft tissue mass was seen in the 
area of the right trapezius muscle.  

On the August 2001 VA examination, the doctor noted that he 
had reviewed the claims file.  The veteran complained of 
pain, weakness, stiffness, swelling, instability, giving way, 
locking, fatigability and lack of endurance.  He denied heat 
or redness.  He reportedly took medication for pain and was 
followed at a pain clinic.  He had flare-ups with weather, 
which caused an additional 15 percent functional impairment.  
Motion stopped when pain began.  It was not possible to 
estimate flare-ups as an additional loss of motion.  There 
was evidence of painful motion, instability and weakness.  
There was abnormal movement and guarding of movement.  There 
was no tenderness, redness or heat.  Right shoulder motion 
was: forward flexion of 156 degrees; abduction to 121 
degrees; external rotation of 74 degrees and internal 
rotation of 71 degrees.  The diagnosis was degenerative joint 
disease of the right shoulder, post fracture, with loss of 
function due to pain.   

The August 2001 VA examination ranges of motion are actually 
improved over the previous ranges.  These findings do not 
approximate and are not analogous to ankylosis ratable under 
Code 5200.  38 C.F.R. §§ 4.7, 4.20 (2001).  

Forward flexion of 156 degrees and abduction to 121 degrees 
do not approximate a restriction to midway between side and 
shoulder required for a higher rating under the rating code 
for limitation of shoulder motion.  38 C.F.R. Part 4, 
including § 4.7 and Code 5201 (2001).  

Turning to the current rating under Code 5202, there is no 
evidence of loss of the head of the humerus (flail shoulder), 
nonunion of the humerus (false flail joint), or fibrous union 
of the humerus.  There is no recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements as required for a 30 
percent rating based on dislocation.  While there may be some 
guarding of movement, that would be within the criteria for 
the current 20 percent rating.  Further, the evidence shows 
that the fracture residuals do not approximate the level of 
disability associated with a malunion of the humerus, with 
marked deformity, as required for a 30 percent rating based 
on deformity.  The deformity and related restrictions of 
movement do not exceed the manifestations which would be 
analogous to a moderate deformity, for which the rating code 
provides the current 20 percent rating.  38 C.F.R. Part 4, 
§ 4.7, Code 5202 (2001).  

The Board has considered the various rating codes for the 
shoulder; however, the veteran's disability does not 
approximate any applicable criteria for an increased 
evaluation.  38 C.F.R. § 4.7 (2001).  Thus, the claim must be 
denied.  

Residuals of a fracture of the distal right leg with 1/2 inch 
shortening  Background  The service medical records show the 
veteran's right leg was also injured in the mine incident in 
Vietnam.  There was a fracture of the right tibia and fibula.  
It was treated with closed reduction and casting.  X-rays 
showed satisfactory alignment.  The diagnosis was fracture, 
closed, tibia, fibula, right.  

On the December 1970 VA examination, X-rays revealed healed 
fractures of the distal shafts of the tibia and fibula, 6 
centimeters above the ankle joint.  The fragments were in 
good position and alignment.  On examination, a slight right 
limp was manifest.  Right ankle motion was limited to 10 
degrees dorsiflexion and 20 degrees plantar flexion.  
Inversion was restricted to 20 degrees and eversion was 
unrestricted.  The extreme of right ankle movement produced 
discomfort.  There was a tender area on the lateral aspect of 
the distal third of the right leg, where roughening of the 
fibula was palpable.  There was some swelling of the right 
ankle, with a circumference 1/2 inch larger than the left 
ankle.  The right calf was 1/4 inch smaller than the left.  The 
right lower extremity was about 3/4 as strong as the left.  The 
diagnosis was fracture, both bones, right leg, healed with 1/2 
inch shortening and limitation of motion, right ankle.  

The January 1971 rating decision granted service connection 
for fracture, both bones, right leg with limitation of 
motion, right ankle and 1/2 inch shortening.  The disability 
was rated as 10 percent disabling under Code 5262.  This 
evaluation has been in effect for more than 20 years and is 
protected by law.  38 U.S.C.A. § 110 (West 1991).  

Criteria  As noted above, service-connected disabilities are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  Here, 
the Board has considered the various criteria for rating a 
lower leg disability.  As the fracture was close to the 
ankle, we focus on the impairment of that joint.  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2001).  

Ankylosis of the ankle, in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity will be rated as 
40 percent disabling.  Ankylosis of the ankle, in plantar 
flexion, between 30° and 40°, or in dorsiflexion, between 0° 
and 10° will be rated as 30 percent disabling.  Ankylosis of 
the ankle, in plantar flexion, less than 30° will be rated as 
20 percent disabling.  38 C.F.R. Part 4, Code 5270 (2001).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (2001).  

Shortening of the bones of the lower extremity will be rated 
as 10 percent disabling if the shortening is from 11/4 to 2 
inches (3.2 to 5.1 centimeters); 20 percent disabling if the 
shortening is from 2 to 21/2 inches (5.1 to 6.4 centimeters); 
30 percent disabling if the shortening is from 21/2 to 3 inches 
(6.4 to 7.6 centimeters); 40 percent disabling if the 
shortening is from 3 to 31/2 inches (7.6 to 8.9 centimeters); 
50 percent disabling if the shortening is from 31/2 to 4 inches 
(8.9 to 10.2 centimeters); and 60 percent disabling if the 
shortening is over 4 inches (10.2 centimeters).  Note:  
Measure both lower extremities from anterior superior spine 
of the ilium to the internal malleolus of the tibia.  Not to 
be combined with other ratings for fracture or faulty union 
in the same extremity.  38 C.F.R. Part 4, Code 5275 (2001).  

Current Claim  In March 1997, the veteran's claim for an 
increased rating was received.  There is no competent 
evidence of increased disability in the year before the claim 
was received.  38 U.S.C.A. § 5110(b)(2) (West 1991).  

The veteran was given a VA examination in May 1997.  Right 
ankle motion was: plantar flexion of 30 degrees and 
dorsiflexion of 8 degrees.  X-rays disclosed an old healed 
fracture at the distal end of the tibia and fibula.  The 
diagnosis was post-traumatic arthritis of the right ankle.  

On the September 1999 VA examination, the veteran reported a 
11/2 inch shortening of the right leg following the injury in 
Vietnam.  He walked with a slight limp.  The length of the 
lower extremities was measured at 95 centimeters on the right 
as compared to 96.5 centimeters on the left.  Stability was 
good.  Ankle motion was not measured.  The X-rays disclosed 
healed fractures of the distal tibial and fibular shafts with 
slight medial displacement of the fracture fragments.  The 
diagnosis was post fracture degenerative joint disease of the 
right tibia and fibula with 1.5 centimeter shortening of the 
right lower extremity and loss of function due to pain.  

At his February 2000 RO hearing, the veteran provided sworn 
testimony to the effect that he had difficulty walking up and 
down steps.  He did not describe any manifestations which 
would meet any applicable criteria for a higher rating. 

On the August 2001 VA examination, the doctor noted that he 
had reviewed the claims file.  The physician considered the 
factors enumerated in 38 C.F.R. §§ 4.40, 4.45 in accordance 
with DeLuca, supra, at 204 to 207.  The veteran complained of 
pain, weakness, stiffness, swelling, instability, giving way, 
locking, fatigability and lack of endurance.  He denied heat 
or redness.  He reportedly took medication for pain and was 
followed at a pain clinic.  He had flare-ups with weather, 
which caused an additional 15 percent functional impairment.  
He did not have a built up shoe or other device.  The range 
of right ankle motion was 17 degrees dorsiflexion and 42 
degrees plantar flexion.  There was a tender 3 centimeter 
scar above the ankle on the medial aspect with slight bone 
irregularity.  The right lower extremity was 92 centimeters 
in length as compared to 95 on the left.  The diagnosis was 
post fracture degenerative joint disease of the right ankle 
with shortening of 3.0 centimeters and loss of function due 
to pain.  

Analysis  The disability based on shortening of a lower 
extremity is rated according to various ranges.  A 10 percent 
rating requires the shortening to be within the range from 11/4 
to 2 inches (3.2 to 5.1 centimeters).  38 C.F.R. Part 4, Code 
5275 (2001).  As the veteran's leg shortening does not fall 
within this range, the shortening is non-compensable.  
38 C.F.R. § 4.31 (2001).  It is also noted that the rating 
for shortening can not be combined with other ratings for 
fracture residuals.  38 C.F.R. Part 4, Code 5275, note 
following (2001).  Thus, even if the shortening approximated 
the requirements for a compensable rating, a rating could not 
be assigned as long as the veteran has a compensable rating 
under Code 5262 for fracture residuals.  A higher rating (20 
percent) based on shortening would require that the right leg 
be shorter than the left by 2 to 21/2 inches (5.1 to 6.4 
centimeters).  The repeated measurements in this case 
consistently make it clear that the shortening does not 
approach the range required for a higher rating.  

There is no ankylosis ratable under Code 5270, so a higher 
rating could not be assigned under those criteria.  

Looking at Code 5271, a higher rating (20 percent) would 
require a marked limitation of motion.  A moderate limitation 
is rated as 10 percent disabling and there is no compensable 
rating for a slight or mild limitation of motion.  The ankle 
has a normal range of motion of 45 degrees plantar flexion 
and 20 degrees dorsiflexion, for a total range of motion of 
65 degrees.  38 C.F.R. § 4.71, Plate II (2001).  The range of 
motion measurements on the May 1997 and August 2001 
examinations clearly do not approximate a marked limitation 
as required for a higher rating under this code.  

The disability is currently rated as 10 percent disabling 
under Code 5262.  There is no evidence of a non-union; the 
X-rays show the fracture to be healed.  However, the 
examinations have disclosed a palpable roughness in this area 
consistent with a malunion.  The current 10 percent is 
appropriate if there is slight ankle disability.  The report 
of the August 2001 VA examination shows that it was done in 
accordance with 38 C.F.R. §§ 4.40, 4.45, as emphasized by the 
Court in DeLuca.  Therefore, the August 2001 examination 
report is more probative than the earlier examinations or the 
veteran's reports in assessing the extent of the impairment.  
On the August 2001 VA examination, dorsiflexion was 19 
degrees, or one degree less than the normal range.  Plantar 
flexion was 42 degrees or three degrees less than normal.  
This is a slight limitation for which the current 10 percent 
rating is appropriate.  The examiner also noted a tender scar 
above the ankle with slight bone irregularity.  This is the 
first time that scarring in the area has been reported; the 
fracture was not treated with surgery.  However, tenderness 
and bone irregularity have previously been noted.  These are 
factors associated with a malunion in the ankle area and 
distinguish it from a simple limitation of ankle motion.  
That is, a slight limitation of ankle motion alone would be 
rated under Code 5271 and would not be compensable; whereas a 
malunion with a slight ankle disability warrants a 10 percent 
rating under Code 5262.  Here, the entire disability picture 
is consistent with a malunion and slight ankle disability; it 
does not approximate the moderate level of malunion and ankle 
disability required for the next higher rating, 20 percent.  
38 C.F.R. § 4.7 (2001).  Therefore, the claim must be denied.     

Other Criteria and Extraschedular Rating  For both claims, 
the potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board, as did the RO (see 
statement of the case dated in December 1997), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there has been no showing by the veteran that 
either of these service-connected disabilities has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation for residuals of a fracture of the 
right (major) shoulder is denied.  An increased evaluation 
for residuals of a fracture of the distal right leg with 1/2 
inch shortening is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


